t c memo united_states tax_court claude tate george petitioner v commissioner of internal revenue respondent docket no filed date p did not make a return of income for during p received a taxable pension distribution r made a substitute return for p and determined a tax_deficiency that was computed by including the pension distribution in p's gross_income and by allowing him the standard_deduction and one personal_exemption and by adding to the income_tax so determined an additional tax for premature distributions from a qualified_retirement_plan r also determined additions to tax for failing timely both to file a return and to pay tax r has moved for summary_judgment held because p did not file a return he may not itemize deductions held further no dispute as to material facts nor with respect to applicable legal principles held further r's motion will be granted claude tate george pro_se robert f saal for respondent memorandum opinion halpern judge respondent determined a deficiency in petitioner' sec_2013 federal_income_tax of dollar_figure together with additions to tax of dollar_figure and dollar_figure under sec_6651 and respectively respondent has moved for summary adjudication in his favor on all issues motion and petitioner objects summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b the moving party bears the burden of proving that no genuine dispute as to any material fact exists and we will draw any factual inferences in the light most favorable to the nonmoving party see eg 134_tc_13 1all section references are to the internal_revenue_code_of_1986 as amended and in effect for and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar we will grant the motion background we draw the following facts principally from the pleadings and the facts that we have deemed stipulated petitioner's legal address when the petition was filed was in new jersey he is a former professional basketball player who in was convicted in federal court of wire fraud for running a real_estate ponzi scheme see 684_fedappx_223 3d cir petitioner was incarcerated for the whole of and he has remained incarcerated to the present he is scheduled for release in august in petitioner received a national basketball association nba pension distribution of dollar_figure through u s bank n a the bank withheld dollar_figure of income_tax from the distribution petitioner wa sec_45 years of age on date petitioner has made no return of federal_income_tax for that caused respondent to make a return for him on date internal_revenue_service revenue_agent ra dennis m landadio executed a sec_6020 certification of a substitute return for petitioner for hi sec_2013 tax_year showing an unpaid tax balance of dollar_figure to arrive at that balance ra landadio included in petitioner' sec_2013 gross_income the dollar_figure pension distribution then assuming that petitioner' sec_2013 filing_status was single he allowed petitioner a standard_deduction of dollar_figure and personal_exemption of dollar_figure which resulted in taxable_income of dollar_figure ra landadio calculated an income_tax of dollar_figure and also a sec_72 tax of dollar_figure which he assumed petitioner owed because he considered the pension distribution to be an early distribution from a qualified_retirement_plan ra landadio summed those two amounts to arrive at a deficiency in tax for of dollar_figure he then subtracted the dollar_figure of withholding which resulted in the unpaid tax balance of dollar_figure plus the additions to tax on date respondent mailed to petitioner at his last_known_address a statutory_notice_of_deficiency reflecting the above on date petitioner timely filed the petition he assigns error to respondent's determinations in their entirety arguing that his incarceration has prevented him from making a tax_return all taxes owed on the distribution were withheld by the nba pension office and paying the amounts owed under the notice would pose a hardship on him and his family after we twice continued a trial on petitioner's motion respondent made the motion in opposing the motion petitioner argues that his incarceration has prevented him from accessing the documentation needed to substantiate alleged deductible expenses and therefore there is a genuine dispute of material fact as to his deductible expenses sufficient to preclude entry of summary_judgment discussion i relevant legal authorities a deficiency in tax the internal_revenue_code imposes a federal_income_tax on the taxable_income of every individual see sec_1 the taxable_income of an individual who does not elect to itemize his deductions for the taxable_year is his gross_income minus the standard_deduction and the deduction for personal exemptions see sec_63 gross_income includes pension income see sec_61 for the standard_deduction for an individual with single filing_status was dollar_figure see sec_63 revproc_2013_15 sec_2 2013_5_irb_444 and the exemption_amount was dollar_figure see sec_151 revproc_2013_15 sec_2 i r b pincite in general every u s resident whose gross_income for the taxable_year equals or exceeds the exemption_amount is required to make a return of income_tax see sec_6012 sec_72 provides for a additional tax on distributions from qualified_retirement_plans as that term is defined in sec_4974 qualified_retirement_plans include pension plans described in sec_401 see sec_4974 sec_72 provides exceptions to imposition of the additional tax including an exception for distributions made to taxpayers years old or older the term deficiency is in general defined as the excess if any of the tax imposed over the amount shown as tax upon the taxpayer's return see sec_6211 generally if a taxpayer makes no return for a taxable_year the deficiency in his income_tax for the year would be equal to his income_tax_liability for the year even if the commissioner prepares a substitute return for him see 118_tc_155 holding sec_6020 return is not a return under sec_6211 b itemized_deductions sec_63 allows an individual in determining his taxable_income to itemize his deductions rather than take a standard_deduction however sec_63 provides that no itemized_deductions shall be allowed unless the individual makes an election sec_63 provides that such election shall be made on the individual's return thus if an individual fails to file a return he has made no election to itemize his deductions see salati v commissioner tcmemo_1989_192 if an individual does not file a return and as a result the commissioner prepares a substitute return then the individual has made no election and may not claim itemized_deductions see murray v commissioner tcmemo_2012_213 accord 431_fedappx_210 3d cir c additions to tax sec_6651 imposes an addition_to_tax for failure_to_file a timely tax_return the addition equal sec_5 of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent id sec_6651 imposes an addition_to_tax for failure to pay timely the amount shown as tax on any return the amount of the addition is equal to of the tax for each month or fraction thereof during which the tax remains unpaid up to a maximum addition of a substitute for return prepared pursuant to sec_6020 is disregarded for purposes of sec_6651 but is treated as the taxpayer's return for purposes of sec_6651 see sec_6651 a defense to either addition is that the failure timely to file or to pay as the case may be is due to reasonable_cause and not to willful neglect see sec_6651 and ii discussion a deficiency in tax petitioner' sec_2013 federal_income_tax return was due on date see sec_6072 in petitioner received a pension distribution of dollar_figure dollar_figure after income_tax_withholding but for he filed no income_tax return there is no dispute as to those two material facts pension distributions are an item_of_gross_income see sec_61 petitioner makes no argument that the full amount of the pension distribution should not be included in hi sec_2013 gross_income petitioner's only argument in contesting the deficiency respondent determined is that because he is incarcerated and does not have his records it was inadvisable for him to file a return which if he had his records and had filed a return might have reported deductible expenses in excess of the dollar_figure standard_deduction respondent allowed because he filed no return for petitioner could not elect to itemize his deductions for so any dispute as to hypothetical expenditures in would not be a dispute as to a material fact therefore we conclude that as described above respondent properly calculated an income_tax of dollar_figure also early distributions from retirement plans before age are subject_to an additional tax of unless certain specified exceptions from the tax are available we have deemed stipulated that petitioner wa sec_45 years old on date petitioner makes no argument that the pension distribution was not an early distribution from a qualified_retirement_plan or that any exception to the additional tax on early distributions from qualified_retirement_plans applies there is no dispute as to any material fact with respect to the additional tax respondent properly determined an additional sec_72 tax of dollar_figure altogether respondent properly determined a deficiency of dollar_figure in petitioner' sec_2013 income_tax_liability b additions to tax there is no question that petitioner neither filed a federal_income_tax return nor paid all of the unpaid tax shown on the substitute return made for him by respondent petitioner's principal defense to respondent's additions to tax is that he has been incarcerated so that documents evidencing deductible expenditures are unavailable to him and it would be inadvisable for him to file a return until he obtains documents that might evidence those deductible expenditures even if it were true that there is evidence of deductible amounts not available to petitioner that would not necessarily establish reasonable_cause and a lack of willful neglect for not filing or paying the mere fact that petitioner was incarcerated when his return was due is not reasonable_cause for his failure_to_file timely 74_tc_260 aff'd in part rev'd in part on other grounds and remanded 649_f2d_152 2d cir thrower v commissioner tcmemo_2003_139 wl at nor is the unavailability of records generally reasonable_cause for failure_to_file a timely return thrower v commissioner wl at nothing in the record suggests that petitioner applied for an extension of time to file hi sec_2013 return nor has he shown specific facts raising a genuine dispute for trial that he could not have prepared a timely return with a reasonable degree of accuracy on the basis of the information available to him as of the due_date of that return while we appreciate the difficulties that incarceration imposed on petitioner in obtaining information that might show that he had deductible expenditures_for that exceed the dollar_figure standard_deduction accorded him by respondent petitioner has not--either in his defense to the motion or in his justification for his two continuance requests--described any expenditure that would qualify for a deduction or credit in opposing a motion for summary_judgment the nonmovant may not rest upon the mere allegations or denials in his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see 98_tc_518 aff'd 17_f3d_965 7th cir murphy v commissioner tcmemo_2019_72 at the regulations provide that a taxpayer has reasonable_cause for failure to timely pay a tax if the taxpayer has made a satisfactory showing that he exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date sec_301_6651-1 proced admin regs the regulations further state in determining whether the taxpayer was unable to pay the tax in spite of the exercise of ordinary business care and prudence in providing for payment of his tax_liability consideration will be given to all the facts and circumstances of the taxpayer's financial situation including the amount and nature of the taxpayer's expenditures in light of the income or other_amounts he could at the time of such expenditures reasonably expect to receive prior to the date prescribed for the payment of the tax id and while petitioner avers in the petition that paying the amounts owed under the notice would pose a hardship on him and his family he has not responded to the motion with any specific facts showing that he exercised ordinary business care and prudence in providing for hi sec_2013 tax_liability nor has he responded with specific facts concerning his financial situation while the failure to pay penalty accrued while his incarceration may have hampered his ability to obtain documents establishing the relevant facts petitioner admits to family but fails to explain why family members did not assist him in gathering documents not in his immediate possession petitioner has failed to show that there is a genuine dispute for trial that he had reasonable_cause for not paying the unpaid tax on the return made for him by ra landadio c summary_judgment rule b provides that in the absence of a genuine dispute as to any material fact and if a decision may be rendered as a matter of law we must render a decision on a motion for summary_judgment there is no genuine dispute as to any material fact nor is there any dispute relating to respondent's calculations of a dollar_figure deficiency in petitioner' sec_2013 tax or of the additions to tax of dollar_figure and dollar_figure under sec_6651 and respectively nor is there any doubt as to the applicable legal principles iii conclusion as stated we will grant the motion as to the appropriateness of a collection action that respondent might take to collect petitioner's unpaid tax or with respect to any collection alternative that petitioner might offer respondent petitioner will have the opportunity to raise those matters during the collection process see sec_6320 sec_6330 an appropriate order and decision will be entered
